UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7596


JEFFREY COLEMAN,

                Plaintiff - Appellant,

          v.

JOHN JABE; T. JONES; CATHERINE TURNER; ROBERT BIVENS; HAROLD
CLARKE; STANLEY YOUNG; GENE JOHNSON; ROY WALZ; RON HALL; G.
ROBINSON; JOHN GARMAN; K. S. RICHARDSON; S. MEEKS; MAJOR
BATTON; D. J. HASTY-MARTIN; LOU CEI; RANDY MYERS; TED DURR;
DAVE HAMMOND; JONES EXPRESS MUSIC; KEEFE COMMISSARY; THE
VIRGINIA DEPARTMENT OF CORRECTIONS; UNKNOWN MEMBERS OF THE
FAITH REVIEW COMMITTEE,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00518-SGW-RSB)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey Coleman seeks to appeal the district court’s

orders directing him to amend his 42 U.S.C. § 1983 (2006) to

comply with Rule 8(a)(2) of the Federal Rules of Civil Procedure

and     denying    reconsideration.             This     court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory     and       collateral    orders,     28     U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The orders Coleman

seeks    to    appeal    are    neither       final    orders    nor    appealable

interlocutory      or   collateral     orders.          Accordingly,      we     deny

Coleman’s     motion    for    appointment      of    counsel   and    dismiss    the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                          2